El Juez 'Asociado Seño®. Wole,
emitió la opinión del tribunal.
Esta corte confirmó la sentencia dictada por la Corte de Distrito de Aguadilla. Al acusado y apelante se le imputó la cdmisión de un delito de asesinato y fuá declarado culpable de homicidio voluntario. Ahora solicita se le admita un recurso de error para ante la Corte Suprema de los Esta-dos Unidos y alega una violación de sus derechos como es-tán garantizados por la sexta enmienda a la Constitución de los Estados Unidos.
Asumiendo que la sexta enmienda sea aplicable a Puerto Rico, la cuestión principal a la cual se nos llama la atención es qué la corte inferior' declaró sin lugar una moción de tras-lado, solicitándose éste basado en mía alegación de prejui-cio local. El derecho a un traslado no lo confiere la ley or-gánica ni ninguna ley del Congreso. El derecho emana de la legislatura local. La enmienda sexta invocada prescribe lo siguiente:
“Artículo 6. — En todas las causas criminales el acusado tendrá derecho a ser juzgado pronta y públicamente por un jurado impar-cial del Estado y distrito donde se hubiera cometido el delito, cuyo distrito será el previamente reconocido por la ley; también se le in-formará de la naturaleza.y causa de la acusación; se le careará con los testigos que declaren en contra suya; podrá obtener providencias compulsorias para conseguir testigos en su favor y tener un abogado que lo defienda.”
Parece ser consecuencia inevitable que no demostrándose que el acusado en realidad no tuvo "un juicio justo e impar-cial, la mera negativa de la corte a ordenar el traslado, a causa de un alegado prejuicio local, no envuelve una cues-tión federal. Por el contrario, la enmienda sexta garantiza más particularmente a un acusado un juicio en el distrito donde el delito fue cometido. En el caso de Fajardo v. Soto Nussa, Juez de Distrito, 23 D.P.R. 77, el derecho cons-titucional de la legislatura para ordenar un traslado fue puesto en duda y resuelto afirmativamente por esta corte.
*585Prescindiendo de la cuestión relativa al traslado, se nos presenta la cuestión de si el apelante hizo tal demostración de prejuicio u otro elemento indebido que el caso quedara fuera del dominio de un error corriente y cayera dentro de la esfera donde se le negó un juicio justo e imparcial, de tal modo que constituya una violación de la enmienda sexta. Si en un caso determinado se dirige la atención a cualquier supuesto error y la corte de apelación debía revocar por ese fundamento, podría alegarse que el acusado no tuvo un jui-cio justo e imparcial. Entendemos, sin embargo, que la en-mienda sexta no se refiere a casos en los cuales las cortes de apelación ban sido falibles, sino a aquellos donde el error trasciende a la falibilidad corriente a la cual estamos suje-tos. Abora parece conveniente manifestar que podríamos habernos evitado .un gran trabajo si inmediatamente hubié-ramos resuelto todas las dudas en favor del apelante, pero creimos que estábamos en el deber para con el Pueblo de Puerto Rico de que sus sentencias no fueran demoradas por apelaciones que esencialmente no proceden. Generalmente la clase de prejuicio local que da lugar a un juicio injusto se manifiesta aún en el momento del juicio, o ha habido un verdadero clamor público, o un movimiento violento contra el acusado o alguna otra demostración pública y notoria. Nada de esto ocurrió aquí.
Por el contrario los autos no demuestran signo alguno de un juicio injusto que no sea el affidavit de Font al cual se refiere nuestra opinión principal. Ampliando nuestro ra-zonamiento en cuanto a esto podemos agregar que en la fe-cha del interrogatorio de los propuestos jurados en este caso el acusado había abandonado su teoría de prejuicio local o dejado de pretender probarla en su interrogatorio a los ju-rados. Los autos no revelan que ningún propuesto jurado confesó tener algún prejuicio o que algún jurado debía ser excusado o recusado por tal motivo. No se trató absoluta-mente de demostrar prejuicio local u otro elemento indebido que no fuera el expresado en los affidavits que acompañan *586a la moción de traslado. Tenemos derecho a asumir, en vista de los autos, que al ser llamado el caso para juicio no-existía ningún prejuicio significativo. De non apparentibus et de non exist entibus eadem esí ratio.
A falta de alguna demostración, la presunción de no-existir ningún prejuicio se extiende al jurado a quien el de-clarante Font se refiere. Si cuando él habló a Font el ju-rado tenía prejuicio debe presumirse que desapareció al mo-hiento del juicio. Hubo oportunidad para examinar al ju-rado y probar su prejuicio y la presunción después del jui-cio llegaría hasta el hecho de que el acusado en realidad examinó al jurado sobre su voir dire. No existe la más simple demostración o sugestión por otra parte de que algún jurado que intervino en el caso realmente tuviera prejuicio.
Fuera de la suposición de que cualquier clase de error-podría levantar una cuestión federal, en este caso no se le-vantó ninguna, y la jurisprudencia de esta corte invocada en los casos de Pueblo v. Ibern, 31 D.P.R. 917, y Pueblo v. Gracia, 31 D.P.R. 910, es aplicable.
Sin embargo, no creemos que en la forma en que se pre-tende la enmienda sexta sea aplicable a Puerto Rico. La sección 2 de nuestra ley orgánica dice en parte lo que sigue:
“See. 2. — En todos los procesos criminales el acusado gozará del derecho de tener para su defensa la ayuda de abogado; de ser in-formado de la naturaleza y causa de la acusación; de obtener co-pia de la misma; de tener ún juicio rápido y público; de carearse; con los testigos de cargo y de usar de medios compulsorios para con-seguir testigos a su favor.”
El Congreso ha hecho que un precepto legal local sea aplicable a Puerto Rico y de acuerdo con las decisiones de los casos de People v. Muratti, 245 U.S. 639, y People v. Balzac, 258 U.S. 298, la enmienda sexta como tal no es apli-cable aunque sí lo es su equivalente en la ley orgánica. Por .tanto, la cuestión de un juicio justo e imparcial es asunto-para la consideración de esta corte y no envuelve ninguna cuestión federal. Como complemento a esto el Congreso ha *587-conferido al acusado el derecho de acudir a la Corte Su-prema de los Estados Unidos mediante certiorari. Sección 246 del Código Judicial como fue enmendada por la ley de enero 28 de 1915 y continuada en vigor por la ley orgánica, sección 43.

La solicitud debe ser denegada.

El Juez Asociado Sr. Hutchison estuvo conforme con el resultado.